Title: From John Adams to James Warren, 2 July 1782
From: Adams, John
To: Warren, James



The Hague 2 July. 1782
Dear Sir

It is a long time Since I had a Line from you, and from Sickness, and various Engagements it is long since I had the Pleasure of Writing to you. I Suppose that Milton Hill, furnishes you with Amusement enough, in your beloved science and Practice of Agriculture. I wish I had Fortune enough to purchase me an equal Farm upon Pens Hill, and enter into an Emulation with you, which should make his Hill shine the brightest. I find that the various Combinations of street Dust, Marsh Mud and Horse dung furnish a more delicate Employment, than the foul Regions of machiavillian Politicks. Yet when Honest Wisdom tryumphs over its opposite, as is sometimes the Case, Politicks themselves offerd an Exquisite Entertainment, to a well regulated Mind.
It is a Problem at present whether the English will evacuate N. York and Charlestown or not. It is very probable they would if they could, but how to get away. A great Number of Transports must be had—these must be protected by a superiour Fleet. If Pigot, who succeeds Rodney should go with the whole Fleet, the French and Spaniards may do Mischief in the West Indies in the meantime.
It is supposed, that Carleton, has orders to make Propositions to Congress but what can they be? Reconcialion, Seperate Peace, even upon an express Acknowledgment of our Independence, can never be thought of. We must keep our faith and not violate our Treaties—it is whispered too that the Garrisons of N. York and Charlestown are to be removed to Rhode Island, which is to be fotified as a Place of Arms &c. This Policy is beyond my Comprehension. There is but one sensible system for the English, and it is amazing to me they dont see it, that is evacuate the United States and declare them by an Act of Parliament independent. Then, they might defend themselves better against France and Spain and other European Powers, would wish them success, and aid them by Negotiation to obtain more favourable Terms of Peace. But the present British Ministry have forced themselves into Power, partly by decrying the Capacity and Activity of the old Ministry and partly by Promisses to the King and Nation that they had Address enough to make a seperate Peace with America and Holland. Both these Professions were false—they now appear to be so—and the Ministry know not what to do.
The present Ministry therefore, as I conjecture will languish away the time undecided what to do, untill they become as unpopular as the past, unless the Parliament Should be dissolved, and a new Election should give them a more decided Majority, ready to vote for American Independance—the Principles of the Armed Neutrality; Fisheries to France and spain, Restitutions to Holland, Gibraltar and Minorca to Spain &c. &c &c.
Thus it is that an Empire has, in a Frenzy, committed Suicide upon itself, almost as suddenly, as one of its Individuals could have Swallowed a Pistol Bullet.
They have Succeeded in propagating a general opinion in Europe that Peace will be soon made, and that their Stocks will rise after a Peace which opinions have actually raised them before the Peace, 5 or 6 Per Cent, by foreigners sending over considerable sums to purchase in, if the Conferences for Peace should be broken off, the Stocks will fall again. Both Sides will be loth to break off: but I really dont expect that any Thing will come of them this year.


My most profound Respects to your good Lady.
Adieu.

